Exhibit 10.3

 

Silver Lake Alpine, L.P.

55 Hudson Yards
550 West 34th Street
40th Floor
New York, NY 10001

Silver Lake

Alpine (Offshore
Master), L.P.

55 Hudson Yards
550 West 34th Street
40th Floor
New York, NY 10001

 

CONFIDENTIAL

 

July 10, 2020

 

AMC Entertainment Holdings, Inc.
One AMC Way

11500 Ash Street

Leawood, KS 66211

 

Project [Cinema]
Commitment, Transaction Support and Fee Letter

 

Ladies and Gentlemen:

 

You have advised Silver Lake Alpine, L.P. and Silver Lake Alpine (Offshore
Master), L.P. (the “Purchasers”, “we” or “us”) that AMC Entertainment Holdings,
Inc., a Delaware corporation (“you” or the “Issuer”), intends to consummate the
transactions (the “Transactions”) described in the draft of the Amended Exchange
Offering Memorandum dated July 10, 2020 (the “Exchange Offering Memorandum”)
attached hereto as Exhibit A and The Description of New First Lien Notes
attached hereto as Exhibit B (the “Description of Notes”), which together with
this commitment, transaction support and fee letter and the Summary of
Additional Conditions attached hereto as Exhibit C, are collectively referred to
as the “Commitment Letter”. For the avoidance of doubt, the “Alternative
Collateral Arrangement” as defined in the Exchange Offering Memorandum shall not
be deemed to be part of the Transactions. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Description of Notes.
References to “$”, “USD” or “U.S. Dollars” in this Commitment Letter are to
United States of America Dollars.

 

1.             Commitments.

 

In connection with the Transactions, we are pleased to advise you of our
commitment (on a several, not joint basis) to purchase from the Issuer, and the
Issuer hereby commits to issue and sell to us (the date of such issuance and
purchase, the “Closing Date”), in accordance with the terms and subject to the
conditions set forth in this Commitment Letter, the Issuer’s 10.5% First Lien
Secured Notes due 2026 (the “Notes”) on terms identical to those described in
the Description of Notes in the respective amounts set forth on Schedule 1
hereto in an aggregate amount equal to $100.0 million (the “Commitment”), in
cash in immediately available funds. The Notes shall have identical terms to the
notes described in the Description of Notes other than (i) issuance price and
(ii) the Notes and the notes described in the Description of Notes shall be
issued under separate indentures and shall be treated as different classes of
securities. The indenture pursuant to which the Notes will be issued is referred
to herein as the “Indenture.”

 

Notwithstanding the foregoing, each of the Purchasers reserves the right to
assign, subject to the Issuer’s consent (such consent not to be unreasonably
withheld), up to 100% of the respective Commitment allocated to it, as set forth
on Schedule 1, to investors (each, an “Additional Purchaser”) and any such
assignment shall reduce the amount of the respective Commitment allocated to
such Purchaser as set forth on Schedule 1; provided that any such assignment to
an affiliate of the Purchaser shall not require the Issuer’s consent. Each
Additional Purchaser shall execute customary joinder documentation, and upon
execution of such documentation, become a Purchaser under this Commitment
Letter.

 



 

 

 

In support of the Transactions, the Purchasers will consent for the Issuer to
amend, supplement or amend and restate the indenture, dated as of September 14,
2018 (as amended, supplemented or amended and restated, the “Convertible Notes
Indenture”), by and among the Issuer, the guarantors party thereto and U.S. Bank
National Association, as trustee (the “Trustee”) governing the 2.95% Senior
Convertible Notes due 2024 (the “Convertible Notes”), pursuant to which the
Issuer shall (i) grant a first-priority lien on the Collateral (as defined in
the Exchange Offering Memorandum) to secure the Convertible Notes under the
First Lien Intercreditor Agreement and the Security Agreement and enter into any
related intercreditor agreement relating to the New Second Lien Notes as
described in the Exchange Offering Memorandum, (ii) extend the maturity of the
Convertible Notes from September 15, 2024 to May 1, 2026 and (iii) change the
$200 million cap in Section 1(b) of the Second Supplemental Indenture, dated as
of April 24, 2020 (the “Second Supplemental Indenture”), by and between the
Issuer and the Trustee, to provide for the incurrence of all Indebtedness of the
Issuer or any of its subsidiaries contemplated by the Transactions and an
additional $100 million aggregate principal amount of indebtedness.

 

2.             Conditions.

 

Our Commitment hereunder to purchase the Notes is subject solely to the
conditions set forth in Exhibit C hereto (the “Purchase Conditions”), and upon
satisfaction (or written waiver by us in our sole discretion) of such
conditions, the purchase of the Notes by us shall occur; it being understood and
agreed that there are no other conditions (implied or otherwise) to our
Commitment hereunder, including compliance with the terms of this Commitment
Letter and the Indenture.

 

3.              Fees.

 

You agree to pay (or cause to be paid) to the Purchasers, an upfront fee equal
to 10.00% of the aggregate principal amount of the Notes as of the Closing Date
plus an additional 2.00% of the aggregate principal amount of the Notes as of
the Closing Date if the Notes are not fungible with the New First Lien Notes
(collectively, the “Upfront Fee”). The Upfront Fee will be payable in full, in
immediately available funds, on the Closing Date, subject to the occurrence of
the initial purchase of the Notes on the Closing Date. You agree that, once
paid, the Upfront Fee will not be refundable under any circumstances except as
otherwise agreed by us in writing. The Issuer will reimburse the Purchasers for
reasonable and documented out-of-pocket third-party expenses, including for one
legal counsel, incurred in connection with the Transactions on the Closing Date
and subject to the occurrence of, the initial purchase of the Notes on the
Closing Date. Each Purchaser reserves the right to allocate, in whole or in
part, to its affiliates certain fees payable to it in such manner as it and its
affiliates may agree in their sole discretion. The Upfront Fee will be made in
U.S. dollars and, in any case shall not be subject to counterclaim or set-off
for, or be otherwise affected by, any claim or dispute relating to any other
matter. In addition, all such payments will be made without deduction for any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed by
any federal, State or local taxing authority, or will be grossed up by you for
such amounts to the same extent such payments would be required to be grossed up
under the Notes. At the option of the Purchasers, the Upfront Fee may be
structured as original issue discount.

 



2

 

 

Each of the parties hereto agrees, except to the extent otherwise required by
law, (a) to treat, for all U.S. federal, state and local tax purposes, the
Upfront Fee as a giving rise to a U.S. Dollar-denominated reduction in the
amount paid by the Purchasers to purchase the Notes (as determined for U.S.
federal income tax purposes); (b) to the extent applicable, when reporting the
establishment and/or funding of the Notes for all U.S. federal, state and local
tax purposes, to do so in a manner consistent with clause (a); and (c) to take
no position inconsistent with clauses (a) and (b) in their dealings with U.S.
federal, state and local tax authorities.

 

4.             Confidentiality.

 

You agree that you will not disclose, directly or indirectly, including prior to
your acceptance hereof, this Commitment Letter, the Description of Notes, the
other exhibits and attachments hereto or the contents of each thereof, or the
activities of the Purchasers pursuant hereto or thereto, to any person or entity
without prior written approval of the Purchasers (such approval not to be
unreasonably withheld or delayed), except (a) disclosures contained in the
Exchange Offering Memorandum in the form attached hereto, (b) to your affiliates
and your officers, directors, employees, agents, attorneys, accountants and
advisors, in each case, on a confidential and need-to-know basis, (c) if the
Purchasers consent in writing (such consent not to be unreasonably withheld or
delayed) to such proposed disclosure or (d) pursuant to the order of any court
or administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law, rule or regulation or
compulsory legal process or to the extent requested or required by governmental
and/or regulatory authorities, in each case based on the reasonable advice of
your legal counsel (in which case you agree, to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform us promptly thereof
prior to disclosure); provided that (i) you may disclose this Commitment Letter
and its contents (including the Description of Notes and other exhibits and
attachments hereto) in connection with any public or regulatory filing
requirement relating to the Transactions, (ii) you may disclose the Description
of Notes and the other exhibits and attachments to this Commitment Letter, and
the contents thereof, to rating agencies in connection with obtaining the
ratings, (iii) you may disclose the aggregate Purchasers’ discounts and expenses
contained in this Commitment Letter as part of projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions to the extent customary or in any public or
regulatory filing relating to the Transactions (and then only to the extent
aggregated with all other fees and expenses of the Transactions and not
presented as an individual line item unless required by applicable law, rule or
regulation) and (iv) you may disclose this Commitment Letter and its contents
(including the Description of Notes and other exhibits and attachments hereto)
to any court or administrative agency in connection with the enforcement of your
rights hereunder.

 

The Purchasers and their affiliates agree to keep confidential, and not to
publish, disclose or otherwise divulge, information obtained from or on behalf
of you or your affiliates in the course of the Transactions contemplated hereby;
provided that nothing herein shall prevent the Purchasers or their affiliates
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law, rule or regulation or
compulsory legal process based on the reasonable advice of counsel (in which
case the Purchasers agree (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform you promptly thereof prior to disclosure), (b) upon the request or demand
of any regulatory authority having jurisdiction, or purporting to have
jurisdiction, over the Purchasers or any of their affiliates (in which case the
Purchasers agree (except with respect to any audit or examination conducted by
bank accountants or any self-regulatory authority or any governmental regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
you promptly thereof prior to disclosure), (c) to the extent such information:
(i) becomes publicly available other than as a result of a breach of this
Commitment Letter or other confidential or fiduciary obligation owed by the
Purchasers or their affiliates to you or your affiliates or (ii) becomes
available to the Purchasers on a non-confidential basis from a source other than
you or on your behalf that, to the Purchasers’ knowledge, is not in violation of
any confidentiality or fiduciary obligation owed to you or any of your
subsidiaries or affiliates, (d) to the extent that such information is received
by the Purchasers from a third party that is not, to the Purchasers’ knowledge,
subject to contractual or fiduciary confidentiality obligations owing to you or
any of your subsidiaries or affiliates or any related parties thereto, (e) to
the extent that such information is independently developed by the Purchasers
without the use of any confidential information and without violating the terms
of this Commitment Letter, (f) to the other Purchaser and to such Purchaser’s
affiliates and to its and their respective directors, officers, employees, legal
counsel, independent auditors, investors, financing sources, professionals and
other experts or agents who need to know such information and who are informed
of the confidential nature of such information or who are subject to customary
confidentiality obligations of professional practice or who agree in writing to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph) (with such Purchaser being responsible for such compliance), (g)
for purposes of establishing a “due diligence” defense and (h) to potential or
prospective purchasers, hedge providers, participants or assignees; provided
that for purposes of clause (h), the disclosure of any such information to any
purchasers, hedge providers, participants or assignees or prospective
purchasers, hedge providers, participants or assignees referred to above shall
be made subject to the acknowledgment and acceptance by such purchaser, hedge
provider, participant or assignee or prospective purchaser, hedge provider,
participant or assignee that such information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
is otherwise reasonably acceptable to you and such Purchaser, including, without
limitation, as agreed in any marketing materials) in accordance with customary
market standards for dissemination of such type of information, which shall in
any event require “click through” or other affirmative actions on the part of
recipient to access such information. The confidentiality provisions set forth
in this paragraph shall survive the termination of this Commitment Letter and
expire and shall be of no further effect after the second anniversary of the
Acceptance Date (as defined herein).

 



3

 

 

5.             Indemnification; Limitation of Liability

 

The Issuer hereby agrees to indemnify and hold harmless the Purchasers and each
of their affiliates and each of their respective officers, directors, partners,
trustees employees, affiliates, stockholders, advisors, managers, owners,
partners, agents, attorneys-in-fact, representatives and controlling persons of
each of the foregoing (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, liabilities and costs and expenses (including,
without limitation, reasonable and documented out-of-pocket fees and
disbursements of outside counsel and advisors but excluding in any event lost
profit or claims therefor) (“Losses”) to which any such Indemnified Person may
become subject, arising out of or in connection with or relating to this
Commitment Letter or the Transactions, or any breach by the Issuer of this
Commitment Letter, or any claim, suit, litigation, investigation, action or
proceeding (each, a “Claim”) relating thereto, regardless of whether any
Indemnified Person is a party thereto or whether such Claim is brought by the
Issuer, any of its affiliates or a third party, and to reimburse each
Indemnified Person upon demand for all reasonable and documented out-of-pocket
legal expenses (for one firm of counsel for all such Indemnified Persons (and,
in the case of an actual or perceived conflict of interest, where the
Indemnified Person affected by such conflict of interest informs you of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnified Person, and if necessary, of a single local counsel in
each appropriate jurisdiction) and other reasonable and documented out-of-pocket
expenses reasonably incurred by it in connection with investigating, preparing
to defend or defending, or providing evidence in or preparing to serve or
serving as a witness with respect to, any Claim relating to the foregoing
(including, without limitation, in connection with the enforcement of the
indemnification obligations set forth in this Section), irrespective of whether
the Commitments or any other Transactions are consummated; provided, however,
that no Indemnified Person will be entitled to indemnity hereunder in respect of
any Loss to the extent that it is found by a final, non-appealable judgment of a
court of competent jurisdiction that such Loss resulted from (i) the bad faith,
gross negligence or willful misconduct of such Indemnified Person or its
affiliates or any of their respective officers, directors, partners, trustees
employees, affiliates, stockholders, advisors, managers, owners, partners,
agents, attorneys-in-fact, representatives or controlling persons (such persons
in respect of an Indemnified Person, such Indemnified Person’s “Related
Persons”) or (ii) any material breach of this Commitment Letter by such
Indemnified Person or its Related Persons. In no event will the Purchasers or
any of their affiliates or any of their respective officers, directors,
partners, trustees, employees, affiliates, stockholders, advisors, managers
owners, partners, agents, attorneys in fact, representatives or controlling
persons be liable for consequential, indirect, punitive or special damages as a
result of any failure to purchase the Notes or otherwise in connection with the
Transactions contemplated by this Commitment Letter.

 



4

 

 

6.             Miscellaneous.

 

This Commitment Letter and any claim, controversy or dispute arising under or
related to this Commitment Letter and the Commitment hereunder shall not be
assignable by any party hereto (except by us in connection with the second
paragraph of Section 1) without the prior written consent of each other party
hereto, and any attempted assignment without such consent shall be null and
void. This Commitment Letter and the Commitment hereunder is intended to be
solely for the benefit of the parties hereto and do not and are not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto. This Commitment Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each of the Purchasers and you. This Commitment Letter may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which, when taken together, shall constitute one agreement. The Purchasers may
perform the duties and activities described hereunder through any of their
affiliates. Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile transmission or other electronic transmission
(i.e., a “pdf” or “tiff”) shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter (including the exhibits hereto)
(i) are the only agreements that have been entered into among the parties hereto
with respect to the Notes and (ii) supersede all prior understandings, whether
written or oral, among us with respect to the Notes and sets forth the entire
understanding of the parties hereto with respect thereto. THIS COMMITMENT
LETTER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER, OR RELATED TO, THIS
COMMITMENT LETTER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement of each party to negotiate in good faith the Indenture by
the parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the Commitment provided hereunder is subject only
to conditions precedent as expressly provided herein, and is a legally valid and
binding agreement of the parties thereto with respect to the subject matter set
forth therein. For the avoidance of doubt, the obligations of each of the
Purchasers under this Commitment Letter are several and not joint.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER OR THEREUNDER.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County in the State of New York, and any appellate court from any court thereof,
in any action or proceeding arising out of or relating to this Commitment Letter
or the Transactions contemplated hereby or thereby, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any such
action or proceeding shall only be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court, (b) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter or the
Transactions contemplated hereby or thereby in any New York State or in any such
Federal court, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees that service of process, summons, notice or document by registered
mail addressed to you or us at the addresses set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.

 



5

 

 

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”)), each of us may be required to obtain, verify and record information that
identifies the Issuer, which information may include its name, address, tax
identification number and other information that will allow each of us to
identify the Issuer in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for each of
us.

 

The indemnification, reimbursement (if applicable), jurisdiction, governing law,
venue, waiver of jury trial, confidentiality provisions and Issuer Agreement
contained herein shall remain in full force and effect regardless of whether the
Indenture shall be executed and delivered and notwithstanding the termination or
expiration of this Commitment Letter or the Purchasers’ commitment hereunder;
provided that your obligations under this Commitment Letter, other than your
obligations relating to confidentiality, shall (to the extent covered by the
Indenture) automatically terminate and be superseded, in each case to the extent
covered thereunder, by the provisions of the Indenture upon the execution,
delivery and effectiveness thereof, and you shall automatically be released from
all liability in connection therewith at such time. You may terminate all or any
portion the Purchasers’ Commitment with respect to the Notes at any time subject
to the provisions of the preceding sentence.

 

You hereby agree that, in consideration of our willingness to provide the
Commitments, upon written request from us or any of our affiliates, you will (i)
enter into one or more issuer agreements (each, an “Issuer Agreement”) in the
form and substance substantially as attached hereto as Exhibit D, with such
changes thereto as are reasonably requested by the applicable lenders and
customary for similar financings and reasonably acceptable to you and not
inconsistent with your or our obligations under the Indenture or applicable law
and (ii) use commercially reasonable efforts to provide such other cooperation
and assistance as we may reasonably request that will not unreasonably disrupt
the operation of your business, in each case, in connection with the receipt of
financing by us or our affiliates. Notwithstanding anything in this paragraph to
the contrary, your obligation to deliver an Issuer Agreement is conditioned on
receipt of the Margin Loan Agreement (as defined in Exhibit D) to which the
Issuer Agreement relates.

 

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter by returning to the Purchasers
(or their legal counsel) on behalf of the Purchasers, executed counterparts
hereof not later than 11:59 p.m., New York City time, on July 10, 2020 (such
date of acceptance, the “Acceptance Date”). The Purchasers’ respective
Commitments and the obligations of the Purchasers hereunder will expire at such
time in the event that Purchasers (or their legal counsel) have not received
such executed counterparts in accordance with the immediately preceding
sentence. In the event that the purchase of the Notes does not occur on or
before 11:59 p.m., New York City time, on August 1, 2020, then this Commitment
Letter and the Commitments and undertakings of the Purchasers hereunder shall
automatically terminate. Notwithstanding anything in this paragraph to the
contrary, the termination of any commitment pursuant to this paragraph does not
prejudice our or your rights and remedies in respect of any breach of this
Commitment Letter.

 

[Remainder of this page intentionally left blank]

 



6

 



 

  SILVER LAKE ALPINE, L.P.           By: Silver Lake Alpine Associates, L.P.,
its general partner

 

By:SLAA (GP), L.L.C., its general partner

 

By:Silver Lake Group, L.L.C., its managing member

 

 

  By: /s/ Lee Wittlinger     Name: Lee Wittlinger     Title: Managing Director

 

 

  SILVER LAKE ALPINE (OFFSHORE MASTER), L.P.           By: SLA CM GP, L.L.C.,
its general partner         By: Silver Lake Alpine Associates, L.P., its general
partner         By: SLAA (GP), L.L.C., its general partner         By: Silver
Lake Group, L.L.C., its managing member      

 



  By: /s/ Lee Wittlinger     Name: Lee Wittlinger     Title: Managing Director

 

Signature Page to Commitment Letter

 





 



 

Accepted and agreed to as of
the date first written above

 

AMC Entertainment Holdings, Inc.

 

 

By: /s/ Sean D. Goodman   Name: Sean D. Goodman     Title: Executive Vice
President and Chief Financial Officer  



 

Signature Page to Commitment Letter

 





 



 

Schedule 1

 

Commitments

 

Purchaser Commitment Silver Lake Alpine, L.P. $##,###,###.## Silver Lake Alpine
(Offshore Master), L.P. $##,###,###.## Total $100,000,000.00

 



Schedule-1

 



 

EXHIBIT B

 

Description of New First Lien Notes

 

See attached.

 



B-1

 

 

EXHIBIT C

 

Project [Cinema]
Summary of Additional Conditions1

 

The purchase on the Closing Date of the Notes by the Purchasers shall be subject
to the satisfaction (or written waiver by the Purchasers in their sole
discretion) of the following conditions:

 

1.           The execution and delivery by the Issuer, the guarantors party
thereto and the Trustee of the Indenture, the Convertible Notes Indenture and
the other documentation contemplated thereby to be executed on the Closing Date
as set forth in the Commitment Letter; it being agreed that the terms of such
documentation shall be in a form such that they do not impair the purchase of
the Notes on the Closing Date if the conditions to funding set forth in this
Exhibit C have been satisfied.

 

2.           The Purchasers shall have received the following (the “Closing
Deliverables”): (a) customary legal opinions for a private placement of debt
securities, (b) customary evidence of authority, (c) customary officers’
certificates, (d) a good standing certificate (to the extent applicable) in the
jurisdiction of organization of the Issuer and each Guarantor and (e) a funding
notice.

 

3.           The Transactions (including, without limitation, the Convertible
Notes Exchange pursuant to which the Issuer shall (i) grant a first-priority
lien on the Collateral (as defined in the Exchange Offering Memorandum) to
secure the Convertible Notes under the First Lien Intercreditor Agreement and
the Security Agreement and enter into any related intercreditor agreement
relating to the New Second Lien Notes as described in the Exchange Offering
Memorandum, (ii) extend the maturity of the Convertible Notes from September 15,
2024 to May 1, 2026 and (iii) change the $200 million cap in Section 1(b) of the
Second Supplemental Indenture to provide for the incurrence of all Indebtedness
of the Issuer and its subsidiaries contemplated by the Transactions and an
additional $100 million aggregate principal amount of indebtedness) as described
in the Exchange Offering Memorandum shall have occurred substantially
simultaneously with the purchase on the Closing Date of the Notes by the
Purchasers.

 

4.           The Specified Representations shall be true and correct in all
material respects on the Closing Date. For purposes hereof, “Specified
Representations” means the representations and warranties of the Issuer and the
Guarantors set forth in the Investment Agreement, dated as of September 14,
2018, by and between the Issuer and Silver Lake Alpine, L.P. (the “Investment
Agreement”), relating to the organizational status of the Issuer and the
Guarantors; power and authority, due authorization, execution and delivery and
enforceability, in each case, with respect solely to the Investment Agreement
and the Indenture; no conflicts with or consent under charter documents, in each
case, related to the entering into and the performance of the Indenture and the
issuance of the Notes thereunder; the use of Note proceeds not violating OFAC or
FCPA; the PATRIOT Act; the Investment Company Act; and creation, validity and
perfection of security interests in the Collateral (as defined in the Exchange
Offering Memorandum), subject to customary permitted liens as described in the
Description of Notes.

 

5.           The Upfront Fee and all reasonable and documented out-of-pocket
expenses, including for one legal counsel, required to be paid on the Closing
Date pursuant to the Commitment Letter, and with respect to such expenses, to
the extent invoiced at least three (3) Business Days prior to the Closing Date
(except as otherwise reasonably agreed by the Issuer), shall, upon the purchase
of Notes, have been, or will be substantially simultaneously, paid (which
amounts may be offset against the proceeds of the Notes).

 

 





1Capitalized terms used in this Exhibit C shall have the meanings set forth in
the other Exhibits attached to the Commitment Letter to which this Exhibit C is
attached. In the case of any such capitalized term that is subject to multiple
and differing definitions, the appropriate meaning thereof in this Exhibit C
shall be determined by reference to the context in which it is used.

 



C-1

 



 

EXHIBIT D

 

Project [Cinema]
Form of Issuer Agreement

 

Re:       Loan Agreement to be entered into by [PURCHASER]

 

Ladies and Gentlemen:

 

This letter agreement is being entered into at the request of [PURCHASER], a [●]
(the “Borrower”), in connection with that certain Loan Agreement dated as of [●]
(as amended and supplemented from time to time, the “Margin Loan Agreement”),
between the Borrower and [LENDER], as lender (including any agent acting
therefor, the “Lender”). For purposes of this letter agreement, “Business Day”
shall mean any day on which commercial banks are open in each of New York City,
the “Closing Date” shall mean [DATE], the “Exercise of Remedies” shall mean the
exercise of remedies by the Lender or other assignments, transfers or
transactions with respect to the Pledged Collateral made in connection with an
[Event of Default or Coverage Event] (each as defined in the Margin Loan
Agreement) contemplated by the Margin Loan Agreement, and the “Transactions”
shall mean the entry of the Borrower and the Lender into the Margin Loan
Agreement and the transactions contemplated thereby, including the Exercise of
Remedies. Reference is made to the Indenture, dated as of [_], 2020 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among AMC Entertainment Holdings, Inc.,
a Delaware corporation, as the issuer (the “Company”), the guarantors party
thereto, and [_], as trustee (the “Trustee”) and collateral agent] (the
“Collateral Agent”).

 

Pursuant to the Margin Loan Agreement, the Lender is acquiring a first priority
security interest in, and may, from time to time after the date hereof, acquire
additional first priority security interest in, inter alia, (i) the Notes (as
defined in the Indenture) owned by the Borrower from time to time and/or (ii)
all of the Borrower’s rights under the Indenture (clauses (i) and (ii),
collectively, the “Pledged Collateral”) to secure the Borrower’s obligations
under the Margin Loan Agreement.

 

In connection with the foregoing:

 

1.       The Company confirms that based on the information provided to the
Company prior to its execution of this letter agreement, it has no objection to
the Transactions.

 

2.       The Company agrees and acknowledges, that the Borrower shall have the
right to pledge or sell the Pledged Collateral to the extent such assignment is
permitted under the Indenture.

 

3.       Except as required by applicable law, as determined in good faith by
the Company, the Company will not take any actions intended to hinder or delay
any Exercise of Remedies by the Lender pursuant to the Margin Loan Agreement.
Without limiting the generality of paragraphs 4 through 6 below, the Company
agrees, upon Lender’s reasonable request after the occurrence of an Event of
Default or a Coverage Event under the Margin Loan Agreement, to consent to the
assignment of the Pledged Collateral to one or more persons designated by the
Lender and otherwise cooperate in good faith (and in accordance with, and
subject in all cases to, the terms of the Indenture and applicable law) with the
Lender, the Trustee and the Collateral Agent in respect of the Pledged
Collateral to the extent relating to any Exercise of Remedies by the Lender
under the Margin Loan Agreement.

 

4.       In connection with any Exercise of Remedies, the Company shall deliver
its signature page to the [Assignment and Assumption] (as defined in the
Indenture) consenting to the transfer of the applicable Pledged Collateral to
any person described in paragraph 3 above (in accordance with, and subject in
all cases to, the terms of the Indenture and applicable law) within three (3)
Business Days of notice by the Lender.

 



D-1

 

 

5.       In connection with any Exercise of Remedies, the Company shall provide,
within three (3) Business Days following a request by the Lender, a reasonable
opportunity for a customary business, legal and documentary diligence
investigation to potential purchasers of such Pledged Collateral, as identified
by the Lender in such notice, subject to customary non-disclosure agreements to
be executed by any such purchaser; provided, that such diligence investigation
is not unreasonably disruptive to the business of the Company and its
subsidiaries.

 

6.       Any assignee of Lender’s rights and obligations under the Margin Loan
Agreement shall enter into a joinder to this letter agreement in form and
substance reasonably satisfactory to the Company, or shall deliver to the
Company a counterpart, executed by the assignee, of a substantially identical
agreement and the Company shall promptly accept such assignment.

 

[Remainder of page intentionally left blank.]

 



D-2

 